internal_revenue_service number release date index number ---------------------------------- ------------------------------------------- ---------------------------------------------- -------------------------------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------- id no ---------------- telephone number ---------------------- refer reply to cc psi b01 plr-113445-17 date date x --------------------------------------------------- -------------------------------------- sub ------------------------------------------------------- ------------------------ state date date date date -------------- ------------------ --------------------------- -------------------- -------------------- dear --------------- this responds to a letter dated date and supplemental correspondence submitted on behalf of x by x’s authorized representative requesting relief under sec_1362 of the internal_revenue_code the code facts according to the information submitted and representations made within x was formed and made an s election effective date under the laws of state sub was formed under the laws of state on date on date x acquired all of the outstanding equity interests of sub from the prior owner of those interests plr-113445-17 x’s s_corporation_election was ineffective because x failed to obtain all required shareholder consents to the election additionally x represents an amendment to its operating_agreement on date created a second class of stock x represents that it has amended its operating_agreement to correct all second class of stock issues x elected to treat sub as a qualified_subchapter_s_subsidiary qsub effective date because x’s s_corporation_election was ineffective x’s election to treat sub as a qsub was also ineffective x represents that the invalidity of its s election was inadvertent and was not motivated by tax_avoidance or retroactive tax planning x represents that all of x’s distributions to shareholders have been pro_rata in accordance with their ownership interests x also represents that x and its shareholders agree to make any adjustments required as a condition of obtaining relief under the inadvertent invalid election rule as provided under sec_1362 that may be required by the secretary x and its shareholders represent that they have filed all returns consistently with x being an s_corporation and sub being a qsub law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for the year sec_1361 defines a small_business_corporation as a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than class of stock sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the 1st day of the taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that if an election under subsection a or sec_1361 by any corporation a was not effective for the taxable_year for which made determined without regard to subsection b by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under paragraph or of subsection d or sec_1361 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation for which the election was made or the termination occurred is a small_business_corporation or a qualified_subchapter_s_subsidiary as the case may be or b to acquire the required shareholder consents and the corporation for which the election was made or the termination occurred plr-113445-17 and each person who was a shareholder in such corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of such corporation as an s_corporation or a qualified_subchapter_s_subsidiary as the case may be as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination such corporation shall be treated as an s_corporation or a qualified_subchapter_s_subsidiary as the case may be during the period specified by the secretary conclusion based solely on the facts submitted and the representations made we conclude that x’s s_corporation_election and x’s election to treat sub as a qsub were ineffective on date and date respectively we further conclude that the ineffectiveness of x’s s_corporation_election and sub’s qsub election constituted inadvertent invalid elections within the meaning of f therefore x will be treated as an s_corporation effective date and thereafter provided x’s s_corporation_election is otherwise valid and is not otherwise terminated under sec_1362 furthermore sub will be treated as a qsub of x from date and thereafter provided that sub’s qsub election was otherwise valid and not otherwise terminated under b c except as specifically ruled above we express or imply no opinion as to the federal_income_tax consequences of the facts described above under any other provision of the code including whether x was otherwise a valid s_corporation and whether sub was otherwise a valid qsub this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely laura c fields laura c fields senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy of this letter for sec_6110 purposes cc
